       Case 2:19-cv-00561-WJ-KRS Document 73 Filed 09/02/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RAYMOND TREJO,

               Plaintiff,
                                                                     No. 2:19-cv-00561-WJ-KRS
v.

DEMING PUBLIC SCHOOLS, et al.

               Defendants.

     ORDER GRANTING IN PART SECOND MOTION FOR PROTECTIVE ORDER

       THIS MATTER comes before the Court on Defendants’ Second Motion for Protective

Order, (Doc. 69), filed August 11, 2020. No response has been filed and the deadline for doing

so has passed, which constitutes consent to grant the Motion. See D.N.M. LR 7.1(b) (“The

failure of a party to file and serve a response in opposition to a motion within the time prescribed

for doing so constitutes consent to grant the motion.”). Defendants ask the Court to issue a

protective order regarding Plaintiff’s intent to depose Audrey Jaramillo. (Doc. 69) at 1.

Defendants state that Plaintiff’s counsel indicated in an email that he intended to depose Ms.

Jaramillo on August 18, 2020, which is past the discovery deadline of August 5, 2020. Id. at 4.

Defendants also ask the Court to order Plaintiff to pay Defendants’ expenses and attorney’s fees

incurred in making this Motion. Id. at 6.

       Because the discovery deadline of August 5, 2020 has passed and the Court denied

Plaintiff’s motion to extend that deadline, the Court will grant Defendants’ request for a

protective order as to Ms. Jaramillo’s deposition. The Court declines awarding Defendants their

costs and fees incurred in making the Motion because the deposition was not noticed so it

appears Defendants’ Motion was premature. Nevertheless, Plaintiff’s counsel is cautioned to

comply with the deadlines in this case and all Local and Federal Rules of Civil Procedure.
      Case 2:19-cv-00561-WJ-KRS Document 73 Filed 09/02/20 Page 2 of 2



      IT IS THEREFORE ORDERED that Defendants’ Second Motion for Protective Order,

(Doc. 69), is GRANTED IN PART, as set forth above.




                                               ________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE




                                           2
